Citation Nr: 9916230	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-04 547	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disability.  




ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to December 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 decision by the 
VA RO which denied the veteran's application to reopen a 
previously denied claim for service connection for a low back 
condition.  


FINDINGS OF FACT

1.  In a May 1996 decision, the RO denied the veteran's claim 
of service connection for a low back condition, and he did 
not appeal that determination.  He has since applied to 
reopen the claim.   

2.  The evidence submitted since the May 1996 RO decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the May 1996 RO decision, and his claim for service 
connection for a low back disability is not reopened.  
38 U.S.C.A. § 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (1998).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1979 
to December 1979.  A review of his service medical records 
reveals that on the June 1979 entrance examination, no 
abnormalities of the spine or musculoskeletal system were 
noted.  A separation examination apparently was not 
performed.  A December 1979 form notes that the last 
"separation" examination was performed in June 1979 report 
by AFEES (i.e., the entrance examination), and on the form 
the veteran wrote that since the examination his medical 
condition had changed in that he had sharp pains in the lower 
part of his back.  The veteran was discharged from service 
under a trainee discharge program based on marginal or 
nonproductive performance.

In October 1980, the veteran filed a claim for service 
connection for low back pain.  He did not report any 
treatment in or after service.

The RO denied the veteran's claim for service connection for 
low back pain in a May 1981 decision.  The veteran did not 
appeal this determination.  

Private hospital records from an April-May 1987 admission 
show evaluation of abdominal symptoms; there was no mention 
of a back disorder.

Private medical records dated in September 1989 note the 
veteran reported that in the spring of 1988 he developed 
aching pain in the left low back while bundling lumber at 
work.  He reported no prior back injury.  He said that his 
symptoms worsened to the point that he had to stop working in 
May 1989.  Treatment since May 1989 was described, and the 
veteran was found to have a herniated disc at L5-S1 with left 
leg sciatica.  Some of the records refer to "industrial" 
sciatica.  In September 1989, he underwent a microdisketomy 
of an L5-S1 ruptured disc on the left side.  

In December 1994, the veteran filed a claim for service 
connection for a low back condition which he described as 
removal of an L5 disc and left leg sciatic pain.  

In a March 1996 statement in support of his claim, the 
veteran asserted that he injured his back while loading large 
quantities of food during kitchen duty in service.  He said 
that his back became stiff and tight and he had a numbness in 
his left leg.  He said he did not go on sick call at the 
time; from 1979 to 1986 he could deal with the problem, but 
then it worsened; and in 1989 he sought medical attention.  

In a May 1996 decision, the RO denied the veteran's claim of 
service connection for a low back condition including a 
ruptured L5-S1 disc.  In that same month, the RO notified the 
veteran of the adverse determination, and within the year 
thereafter he did not initiate an appeal by filing a notice 
of disagreement.  

In a November 1996 letter, received by the RO that same 
month, Dr. Temte indicated that the veteran told him that he 
was injured while unloading cases of food during service in 
1979.  He stated that the veteran reported low back pain with 
sciatica one week after the injury.  With the November 1996 
letter, Dr. Temte enclosed a letter he had written to another 
clinician in February 1992.  According to Dr. Temte's 1992 
letter, the veteran's history of low back problems dated to 
an April 1989 incident at work in which he slipped on a piece 
of scrap lumber while getting off a forklift, and he then 
struck his back on the forklift; he then developed low back 
and left leg pain and had to stop working in May 1989; 
treatment thereafter included low back surgery for a 
herniated disc in September 1989; he thereafter continued 
with low back treatment, including with Dr. Temte beginning 
in October 1991; and the low back condition had been the 
subject of a worker's compensation claim related to the April 
1989 incident.  

In March 1997, the RO denied the veteran's application to 
reopen his claim for service connection for a low back 
disability.

In a June 1997 notice of disagreement, the veteran maintained 
that his low back pain was the result of an injury during 
service.  He stated that his low back condition became 
progressively worse through the years.  In his February 1998 
substantive appeal, the veteran reiterated his contentions 
that he injured his back after volunteering for kitchen duty 
in 1979.  He stated that his low back condition continued and 
eventually led to disc surgery.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

The Board notes that in a May 1981 RO decision, service 
connection for a low back disability was denied.  The veteran 
did not appeal the decision and it became final.  In May 
1996, the RO reopened the claim, considered all the evidence 
to date, and again denied service connection for a low back 
disability.  That same month the veteran was notified of the 
adverse decision and he did not initiate an appeal by filing 
a timely notice of disagreement within the year thereafter.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302.  In 
November 1996, the RO received additional evidence, but the 
veteran did not then file a notice of disagreement; 
submission of additional evidence does not extent the time 
limit for initiating or completing an appeal.  38 C.F.R. 
§ 20.304.  

Thus the May 1996 RO decision is final, and the claim may 
only be reopened if new and material evidence has been 
submitted since then.  38 U.S.C.A. § 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F.3d. 1356 (1998).  

The evidence considered at the time of the May 1996 RO 
decision included the service medical records from the 
veteran's June-December 1979 active duty.  Such records 
contain no objective findings of a back condition, although 
in a December 1979 statement the veteran said he had sharp 
pains in his back.  The RO also considered the 1989 post-
service medical records which note the veteran's history of 
low back symptoms since a work injury in the spring of 1988, 
with subsequent treatment in 1989 including surgery for a 
herniated disc at L5-S1 with sciatica.  In addition, the RO 
took into account the veteran's statements asserting that his 
low back condition was due to an injury in service and had 
continued since then.  

Since the May 1996 RO decision, the veteran has submitted 
written statements again asserting that his low back 
condition was due to an injury in service.  These repetitive 
and cumulative statements are not new evidence.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992). 

Following the May 1996 RO decision, the veteran submitted 
correspondence, dated in 1992 and 1996, from Dr. Temte.  

Dr. Temte's 1992 letter describes the veteran's treatment for 
a low back condition since 1989 and indicates the condition 
is the result of an industrial accident in 1989.  This is 
cumulative information and not new evidence.  The 1992 letter 
also is not material evidence since it does not connect the 
low back condition with military service and thus is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  

The 1996 letter from Dr. Temte recites that the veteran 
informed him that he injured his back in service, which 
conflicts with information in the earlier letter.  In any 
event, the doctor's restatement of the veteran's contentions, 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence.  The doctors 1996 
statement is not material evidence since it is a bare 
transcription of lay history provided by the veteran and is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet.App. 406 (1995); Reonal v. Brown, 5 
Vet.App. 458 (1993). 

The Board finds that the evidence received since the May 1996 
RO decision is not new and material.  Therefore, the 
veteran's claim for service connection for a low back 
disability is not reopened, and the May 1996 RO decision 
remains final.  


ORDER

The application to reopen a previously denied claim for 
service connection for a low back disability is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

